DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-11, 13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda (US 2007/0057269) in view of Epler et al. (US 2007/0284607), and further in view of Horie (WO 2007/091432, as evident from US 2010/0163895 A1).
Regarding claim 1, Ueda teaches a device (light emitting device; Fig. 12, paragraph [0100]) comprising: a window layer (a quartz substrate 2 and a YAG phosphor 3; Fig. 12, paragraph [0205]); a semiconductor structure (17-19 of InGaAlN layers; Fig. 12, paragraph [0205]) adjacent to the window layer (2 and 3) and comprising a light emitting layer (active layer 18; Fig. 12, paragraph [0205]) disposed between an n-type region (n-type InGaAlN layer 17; Fig. 12, paragraph [0205]) and a p-type region (p-type InGaAlN layer 19; Fig. 12, paragraph [0205]), the n-type region (17) comprising a non-porous region (epitaxial grown;  [0169]); a transparent conductive oxide (ITO transparent electrode 21; Fig. 12, paragraph [0205]) disposed between the p-type region (19) and the window layer (2 and 3) and in direct contact with the p-type region (19); an opening in the semiconductor structure (see Figs. 13H and 13I, an opining is created by removing the material in the semiconductor structure 17/12/19 for placing the electrode 22; [0220-0221]) through the non-porous n-type region (17), the light emitting region (18), and the p-type region (19; Fig. 13H, [0220]); a first metal layer (electrode 20; Fig. 12, paragraph [0205]) in direct contact with the n-type region (17); and a second metal layer (electrode 22; Fig. 12, paragraph [0205]) in direct contact with the transparent conductive oxide (21).
Ueda does not teach the n-type region comprising a porous region and a non-porous region; an opening through the porous n-type region; a first metal layer in direct contact with the porous region of the n-type region; a dielectric layer partially embedded in the first metal layer; a first hole in the dielectric layer in the opening, the first hole exposing the transparent conductive 
In the same field of endeavor of LEDs, Epler et al. teach the n-type region (regions 32 and 40, both are n type; Fig. 4, [0030]) comprising a porous region (porous region 40; Fig. 4, [0030]) and a non-porous region (32; Fig. 4, [0030]); a first metal layer (44 of metal; Fig. 4, [0030, 0031]) in direct contact with the porous region (40) of the n-type region (32 and 40).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Ueda and Epler et al. and use the porous region formed in the n-type region as taught by Epler et al., because the porous region can improve the light extraction from the device as taught by Epler et al. ([0010]). 
The combination of Ueda and Epler et al. teaches “an opening through the porous n-type region”, because Ueda teaches an opening through the n-type region (see Figs. 13H and 13I, an opining is created by removing the material in the semiconductor structure including the n-type region 17; [0220-0221]) and Epler et al. teach that the porous n-type region (40) is a lower portion of the n-type region (32 and 40; Fig. 4, [0030]).
In the same field of endeavor of LEDs, Horie teaches a dielectric layer (dielectric multilayered film; Fig. 10, [0204]) partially embedded in the first metal layer (the p-type-side electrode and the metal solder directly below; Fig. 10, [0200, 0208]); a first hole (the right hole) in the dielectric layer (dielectric multilayered film) in the opening (see Fig. 10, an opining at the right is created by removing the material in the semiconductor structure for accommodating the electrode; [0202]). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Ueda, Epler et al. and Horie and to use the electrode structure 
The combination of Ueda, Epler et al. and Horie teaches “the first hole exposing the transparent conductive oxide; and a second metal layer in direct contact with the transparent conductive oxide through the first hole”, because Horie teaches the first hole (the right hole of the dielectric multilayered film; Fig. 10) exposing a contact layer (Fig. 10); and a second metal layer (n-type-side electrode; Fig. 10, [0208]) in direct contact with the contact layer through the first hole (the right hole of the dielectric multilayered film; Fig. 10) and Ueda teach that the contact layer (21 which is in direct contact with the second metal layer 22; Fig. 12, paragraph [0205]) is the transparent conductive oxide (ITO transparent electrode; paragraph [0205]).
Regarding claim 4, Ueda teaches the device of claim 1, wherein the transparent conductive oxide (21) is one of indium tin oxide, zinc oxide, and ruthenium oxide (ITO, i.e. indium tin oxide; paragraph [0205]). 
Regarding claim 5, Ueda teaches the device of claim 1, wherein a combined thickness of all layers disposed between the p-type region and the window layer (the combined thickness of layers 1 and 21; see Fig. 12) is less than 2 µm (1 µm + 300 nm = 1.3 µm; paragraph [0212, 0216]). 
Regarding claim 7, Ueda teaches the device of claim 1 further comprising an additional transparent bonding layer (InGaAlP layer 1; Fig. 12, paragraph [0205]) disposed between the transparent conductive oxide (21) and the window layer (2 and 3; see Fig. 12). 
Regarding claim 8, Ueda teaches the device of claim 7 further comprising a wavelength converting material (In0.49Ga0.51
Regarding claim 9, Ueda teaches the device of claim 7 further comprising an interface between the additional transparent bonding layer (1) and the transparent conductive oxide (21; see Fig. 12). 
Regarding claim 10, Ueda teaches the device of claim 7, wherein the additional transparent bonding layer (1) is one of a transparent conductive oxide, a non-conducting glass material, a dielectric material, silicon nitride, ITO, soda-lime glass, borosilicate glass, an organic material, benzocyclobutene, spin-on glass, and silicone (a dielectric material; the InGaAlP layer 1 is an undoped semiconductor layer as disclosed in paragraph [0111], and an undoped semiconductor material is a dielectric material as evident from paragraph [0048] of Lavoie et al., US 2009/0026623). 
Regarding claim 11, Ueda teaches the device of claim 1, wherein a bond (1 and 21) between the window layer (2 and 3) and the p-type region (19) is substantially free of organic material (layers 1 and 21 are not organic materials; paragraph [0205]). 
Regarding claim 13, Ueda teaches the device of claim 1, wherein the window layer (2 and 3) comprises a wavelength converting material (YAG phosphor 3; Fig. 12, paragraph [0205]). 
Regarding claim 15, Ueda teaches the device of claim 1, wherein the light emitting layer is a III-nitride layer (InGaAlN; paragraph [0205]). 
Regarding claim 16, Ueda teaches the semiconductor structure (17-19).
Ueda does not teach wherein the semiconductor structure is disposed on at least two sides of the opening.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Ueda, Epler et al. and Horie, and use the opening structure as taught by Horie, because the opening pattern can create uniform light emission even although the size of the p-type-side electrode was large and the outer shape of the device was also large taught by Horie ([0223]).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda, Epler et al. and Horie as applied to claim 1 above, and further in view of Mueller et al. (US 2005/0269582).
Regarding claim 14, Ueda teaches wherein the window layer (2 and 3).
Ueda does not teach the window layer comprises a ceramic phosphor.
In the same field of endeavor of LEDs, Mueller et al. teach the window layer (luminescent ceramic layer 50; Fig. 2, paragraph [0029]) comprises a ceramic phosphor (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Ueda, Epler et al., Horie and Mueller et al. and use the ceramic phosphor layer in the window layer as taught by Mueller et al., because the ceramic phosphor layer is more robust than thin film or conformal phosphor layers and is easier to make optical contact to other optical elements as taught by Mueller et al. (paragraph [0018]). 

Response to Arguments
Applicant’s amendments, filed 12/16/2020, overcome the rejections to claims 1, 4, 5, 7-11 and 13-16 under 35 U.S.C. 112.  The rejections to claims 1, 4, 5, 7-11 and 13-16 under 35 U.S.C. 112 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horie (US 2010/0320488) teaches a flip chip LED.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/12/2021